


EXHIBIT 10(cc)


THE SHERWIN-WILLIAMS COMPANY
2006 EQUITY AND PERFORMANCE INCENTIVE PLAN
(AMENDED AND RESTATED AS OF FEBRUARY 17, 2015)


Restricted Stock Units Award Agreement


Grantee:
 
 
Date of Grant:
 
 
 
 
Date of Vesting:
 
 
 
 
 
 
Target number of Performance-Based EPS RSUs (“Target EPS RSUs”):
 
Target number of Performance-Based RONAE RSUs (“Target RONAE RSUs”):
 
Total number of Performance-Based Restricted Stock Units (“Total RSUs”):
 



1.    Grant of Restricted Stock Units. The Board of Directors (the “Board”) of
The Sherwin-Williams Company (the “Company”) or its delegate has granted to you
(“Grantee”) the Restricted Stock Units awards (the “RSUs”) set forth above in
accordance with the terms of this Restricted Stock Units Award Agreement (this
“Agreement”) and the terms of The Sherwin-Williams Company 2006 Equity and
Performance Incentive Plan (Amended and Restated as of February 17, 2015) (the
“Plan”), the related Prospectus and any Prospectus Supplement, and such other
rules and procedures as may be adopted by the Company. The Total RSUs consist of
the Target EPS RSUs and Target RONAE RSUs (collectively, the “Target RSUs”), as
set forth above. Capitalized terms used herein without definition or other
identification shall have the meanings assigned to them in the Plan.
2.    Vesting of RSUs.
(A)    Vesting of Performance-Based EPS RSUs. Subject to Section 3 hereof,
provided Grantee is continuously employed with the Company or a Subsidiary from
the Date of Grant through the Date of Vesting, inclusive (the “Restriction
Period”), in Grantee’s present position or in such other position that, as the
Board may determine, entitles Grantee to retain the rights under this grant
(each such position being hereinafter referred to as a “Participating
Position”), a percentage ranging from 0% to 200% of the Target EPS RSUs shall
become nonforfeitable (“Vested,” “Vested RSUs” or similar terms) in accordance
with the relative level of achievement of the Management Objective set forth
below (the “Vesting Percentage”) and shall be settled in accordance with the
terms of Section 4 hereof. The determination of the Vesting Percentage shall be
made after such time as the Board has obtained the information, made the
decisions, and completed the calculations necessary to make such determination.
The Vesting Percentage is based upon the Company’s Earnings Per Share
(“Cumulative EPS”) during the three-year period ending on December 31 of the
most recently completed fiscal year prior to the Date of Vesting (the
“Measurement Period”), as determined in accordance with the following table:




--------------------------------------------------------------------------------




Cumulative EPS
Vesting Percentage
Equal to or greater than
200%
 
175%
 
150%
 
125%
 
100%
 
88%
 
75%
 
63%
 
50%
 
38%
 
25%
Less than
0%

When the Cumulative EPS results during the Measurement Period fall between the
table values, straight-line mathematical interpolation will be used to determine
the Vesting Percentage calculated to the nearest hundredth of a percentage. The
manner in which the Board will determine Cumulative EPS during the Measurement
Period is set forth on Exhibit A attached hereto.
(B)    Vesting of Performance-Based RONAE RSUs. Subject to Section 3 hereof,
provided Grantee is continuously employed with the Company or a Subsidiary
during the Restriction Period, in Grantee’s Participating Position, a percentage
ranging from 0% to 200% of the Target RONAE RSUs shall become Vested in
accordance with the Vesting Percentage (as set forth below) and shall be settled
in accordance with the terms of Section 4 hereof. The determination of the
Vesting Percentage shall be made after such time as the Board has obtained the
information, made the decisions, and completed the calculations necessary to
make such determination. The Vesting Percentage is based upon the Company’s
Return On Net Assets Employed (“Average Annual RONAE”) during the Measurement
Period, as determined in accordance with the following table:
Average Annual RONAE
Vesting Percentage
Equal to or greater than
200%
 
175%
 
150%
 
125%
 
100%
 
88%
 
75%
 
63%
 
50%
 
38%
 
25%
Less than
0%

When the Average Annual RONAE results during the Measurement Period fall between
the table values, straight-line mathematical interpolation will be used to
determine the Vesting Percentage calculated to the nearest hundredth of a
percentage. The manner in which the Board will determine Average Annual RONAE
during the Measurement Period is set forth on Exhibit B attached hereto.




--------------------------------------------------------------------------------




3.    Termination of Rights to Total RSUs; Acceleration of Vesting.
Notwithstanding anything herein to the contrary:
(A)    On the date Grantee ceases to be continuously employed in any
Participating Position(s) at any time during the Restriction Period, the Total
RSUs shall be forfeited and Grantee shall forfeit and lose all rights to the
Total RSUs that are not Vested as of such date, except as otherwise provided
below:
(i)     In the event of the death of Grantee during the Restriction Period, the
greater of (I) 100% of the Target RSUs or (II) the Vesting Percentage of the
Target RSUs based on the actual Cumulative EPS and Average Annual RONAE measured
as of the end of the last completed fiscal quarter preceding the date of
Grantee’s death and the projected forecast of Cumulative EPS and Average Annual
RONAE over the remaining Restriction Period, shall immediately be Vested.
(ii)    In the event Grantee becomes Disabled, the greater of (I) 100% of the
Target RSUs or (II) the Vesting Percentage of the Target RSUs based on the
actual Cumulative EPS and Average Annual RONAE measured as of the end of the
last completed fiscal quarter preceding the date on which Grantee becomes
Disabled and the projected forecast of Cumulative EPS and Average Annual RONAE
over the remaining Restriction Period, shall immediately be Vested.
(iii)    In the event Grantee’s employment terminates as a result of
“Retirement,” all rights of Grantee under this grant with respect to the Target
RSUs shall continue as if Grantee had continued employment in a Participating
Position, and the Vesting Percentage of the Target RSUs will be determined as if
Grantee had remained employed in a Participating Position throughout the
Restriction Period. “Retirement” shall be defined as: (x) the attainment of age
65; (y) the attainment of age 55-59 with at least twenty (20) years of service
with the Company or a Subsidiary; or (z) the attainment of age 60 or older and
the Grantee’s combination of age and service with the Company or any Subsidiary
equals at least 75.
(iv)    Notwithstanding Section 2 above, in the event of a Change of Control,
the Total RSUs shall Vest on fulfillment of the conditions specified in Section
12 of the Plan, and, for clarification in this regard, the phrase “as if 100% of
the Management Objectives have been achieved” contained in Section 12 of the
Plan, as applied to this Agreement, means as if all Management Objectives have
been achieved (i.e., achievement at or above the maximum target levels set forth
in this Agreement).
(B)    With respect to a Grantee that is a corporate officer and operating
management, in the event Grantee is transferred from a Participating Position,
the Board shall have the right to cancel Grantee’s rights hereunder, continue
Grantee’s rights hereunder in full, or prorate the number of Total RSUs
evidenced hereby for the portion of the Restriction Period completed as of the
date of such transfer or as the Board may otherwise deem appropriate. In the
event Grantee’s rights hereunder continue in full or the number of Total RSUs is
prorated, the other requirements for Vesting will continue to apply, including
that Grantee remain continuously employed by the Company or a Subsidiary through
the Date of Vesting, subject to




--------------------------------------------------------------------------------




earlier Vesting pursuant to Section 3(A). Any such Award will be settled in
accordance with Section 4.
(C)    In the event that Grantee knowingly or willfully engages in misconduct
during the Restriction Period, which is materially harmful to the interests of
the Company or a Subsidiary, as determined by the Board, all rights of Grantee
to the RSUs shall terminate.
4.    Settlement of RSUs.
(A)    General. Upon satisfaction of the Vesting requirements set forth in
Sections 2 and/or 3 hereof, and as soon as administratively practicable
following (but no later than thirty (30) days following) the Date of Vesting,
the Company shall issue Grantee one share of Common Stock free and clear of any
restrictions for each Vested RSU.
(B)    Other Payment Events for Vested RSUs. Notwithstanding Section 4(A), to
the extent that prior to the Date of Vesting there are any Vested RSUs pursuant
to Section 3 hereof, such Vested RSUs shall be settled prior to the date set
forth under Section 4(A) as follows:
(i)    Death. In the event of the death of the Grantee during the Restriction
Period, the Company shall issue Grantee one share of Common Stock free and clear
of any restrictions for each Vested RSU within thirty (30) days of the date of
Grantee’s death.
(ii)    Disability. In the event Grantee becomes “Disabled” during the
Restriction Period, the Company shall issue Grantee one share of Common Stock
free and clear of any restrictions for each Vested RSU within thirty (30) days
of the date on which Grantee becomes Disabled. “Disabled” shall mean that
Grantee (x) is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, or (y) is, by reason of any medically determinable physical
or mental impairment which can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan covering employees of the Company.
(iii)    Change of Control. In the event of a Change of Control during the
Restriction Period, Vested RSUs shall be settled in accordance with Section 12
of the Plan. Notwithstanding any provision of this Agreement or the Plan to the
contrary, if Section 409A of the Code applies to the payment and Grantee
experiences a termination of employment after the Change of Control resulting in
Vested RSUs under Section 12 of the Plan, Grantee is entitled to receive
settlement of any Vested RSUs under Section 12 of the Plan on the date that
would have otherwise applied pursuant to Sections 4(A), 4(B)(i) or 4(B)(ii) as
though such Change of Control had not occurred. Notwithstanding any provision of
this Agreement or the Plan to the contrary and to the extent required to comply




--------------------------------------------------------------------------------




with Section 409A, if any Target RSU is Assumed, any outstanding Target RSUs
which at the time of the Change of Control are not subject to a “substantial
risk of forfeiture” (within the meaning of Section 409A of the Code) will be
deemed to be not Assumed and will be payable in accordance with Section 12(b) of
the Plan.
5.    Dividend Equivalents; Other Rights. From and after the Date of Grant and
until the earlier of (A) the time when the RSUs Vest and are settled in
accordance with Section 4 hereof or (B) the time when Grantee’s rights to the
RSUs are forfeited in accordance with Section 3 hereof, on the date that the
Company pays a cash dividend (if any) to holders of Common Stock generally,
Grantee shall be entitled to a deferred cash payment equal to the value of the
product of (x) the dollar amount of the cash dividend paid per share of Common
Stock on such date and (y) 200% of the Target RSUs; however, such dividend
equivalents (if any) shall be paid in cash, and shall be subject to such other
applicable terms and conditions (including payment or forfeitability) as the
RSUs based on which the dividend equivalents were credited. The obligations of
the Company hereunder will be merely that of an unfunded and unsecured promise
of the Company to deliver shares of Common Stock or cash, as the case may be, in
the future, and the rights of Grantee will be no greater than that of an
unsecured general creditor. No assets of the Company will be held or set aside
as security for the obligations of the Company hereunder.
6.    No Shareholder/Voting Rights. Grantee will not be a shareholder of record
and shall have no voting rights with respect to shares of Common Stock
underlying an RSU prior to the Company’s issuance of such shares following the
Date of Vesting or the otherwise applicable settlement date.
7.    Transferability. During the Restriction Period, Grantee shall not be
permitted to sell, transfer, pledge, encumber, assign or dispose of the RSUs.
8.    Withholding; Taxes. If the Company shall be required to withhold any
federal, state, local or foreign tax in connection with the RSUs or the
underlying shares of Common Stock, Grantee shall pay or make provision
satisfactory to the Company for payment of all such taxes. Notwithstanding any
other provision of this Agreement or the Plan, the Company shall not be
obligated to guarantee any particular tax result for Grantee with respect to any
payment provided to Grantee hereunder, and Grantee shall be responsible for any
taxes imposed on Grantee with respect to any such payment.
9.    No Right to Future Awards or Employment. The grant is a voluntary,
discretionary bonus being made on a one-time basis and it does not constitute a
commitment to make any future awards. The grant and any related payments made to
Grantee will not be considered salary or other compensation for purposes of any
severance pay or similar allowance, except as otherwise required by law. Nothing
contained herein will confer upon Grantee any right with respect to continuance
of employment or other service with the Company or any Subsidiary, nor will it
interfere in any way with any right the Company or any Subsidiary would
otherwise have to terminate Grantee’s employment or other service at any time.
10.    Nature of Grant. Grantee acknowledges that (A) the future value of the
underlying shares of Common Stock is unknown and cannot be predicted with
certainty and (B)




--------------------------------------------------------------------------------




in consideration of the grant of the RSUs, no claim or entitlement to
compensation or damages shall arise from termination of the RSUs or diminution
in value of the shares received upon settlement including (without limitation)
any claim or entitlement resulting from termination of Grantee’s active
employment by the Company or a Subsidiary (for any reason whatsoever and whether
or not in breach of local labor laws) and Grantee hereby releases the Company
and its Subsidiaries from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by accepting the RSUs and this Agreement, Grantee shall be deemed
irrevocably to have waived his or her entitlement to pursue such claim.
11.    Severability. If any provision of this grant or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this grant and the application of such
provision to any other person or circumstances shall not be affected, and the
provisions so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.
12.    Governing Law. This grant shall be governed by and construed with the
internal substantive laws of the State of Ohio, without giving effect to any
principle of law that would result in the application of the law of any other
jurisdiction
13.    Recapture/Recoupment Rights and Policies. Grantee acknowledges and agrees
that the terms and conditions set forth in The Sherwin-Williams Company
Executive Compensation Adjustment and Recapture Policy (“Policy”) are
incorporated in this Agreement by reference. To the extent the Policy is
applicable to Grantee, it creates additional rights for the Company with respect
to Grantee’s RSUs. Notwithstanding any provisions in this Agreement to the
contrary, any RSU granted under this Agreement will be subject to mandatory
repayment by the Grantee to the Company to the extent the Grantee is, or in the
future becomes, subject to (A) any Company clawback or recoupment policy that is
adopted to comply with the requirement of any applicable laws, rules or
regulations, or otherwise, or (B) any applicable laws which impose mandatory
recoupment, under circumstances set forth in such applicable laws.
14.    Data Privacy. Grantee explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Grantee’s personal
data as described in this document by and among, as applicable, Grantee’s
employer (“Employer”) and the Company and its Subsidiaries, for the exclusive
purpose of implementing, administering and managing Grantee’s participation in
the Plan. Grantee understands that Employer and the Company and its Subsidiaries
hold (but only process or transfer to the extent required or permitted by local
law) the following personal information about Grantee: Grantee’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of Common
Stock or directorships held in the Company, details of all RSUs or any other
entitlement to shares of Common Stock awarded, canceled, exercised, vested,
unvested or outstanding in Grantee’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”). Grantee understands that Data may
be transferred to third parties assisting in the implementation, administration
and management of the Plan, including Fidelity Stock Plan Service LLC, that
these recipients may be located in Grantee’s country or elsewhere (including
countries outside of the European Union or the European Economic Area, such as
the




--------------------------------------------------------------------------------




United States of America), and that the recipient’s country may have different
data privacy laws and protections than those that apply in Grantee’s country.
Grantee understands that Grantee may request a list with the names and addresses
of any potential recipients of the Data by contacting Grantee’s local human
resources representative. Grantee authorizes these recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing Grantee’s participation in
the Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom Grantee may elect to deposit any shares
acquired upon vesting or earning of the RSUs. Grantee understands that Data will
be held only as long as is necessary to implement, administer and manage
Grantee’s participation in the Plan and in accordance with local law. Grantee
understands that Grantee may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing Grantee’s local human resources
representative. Grantee understands, however, that refusing or withdrawing
Grantee’s consent may affect Grantee’s ability to participate in the Plan. For
more information on the consequences of Grantee’s refusal to consent or
withdrawal of consent, Grantee hereby understands that Grantee may contact his
or her local human resources representative.
15.    Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the RSUs and Grantee’s participation in the Plan, or future
awards that may be granted under the Plan, by electronic means or request
Grantee’s consent to participate in the Plan by electronic means. Grantee hereby
consents to receive such documents by electronic delivery and, if requested,
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.
16.    Compliance with Section 409A of the Code. The award covered by this
Agreement is intended to be excepted from coverage under, or compliant with, the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations and other guidance promulgated thereunder (“Section 409A”).
Notwithstanding the foregoing or any other provision of this Agreement or the
Plan to the contrary, if the award is subject to the provisions of Section 409A
(and not exempted therefrom), the provisions of this Agreement and the Plan
shall be administered, interpreted and construed in a manner necessary to comply
with Section 409A (or disregarded to the extent such provision cannot be so
administered, interpreted or construed). If any payments or benefits hereunder
may be deemed to constitute nonconforming deferred compensation subject to
taxation under the provisions of Section 409A, Grantee agrees that the Company
may, without the consent of Grantee, modify the Agreement to the extent and in
the manner the Company deems necessary or advisable or take such other action or
actions, including an amendment or action with retroactive effect, that the
Company deems appropriate in order either to preclude any such payment or
benefit from being deemed “deferred compensation” within the meaning of Section
409A or to provide such payments or benefits in a manner that complies with the
provisions of Section 409A such that they will not be subject to the imposition
of taxes and/or interest thereunder. If, at the time of Grantee’s separation
from service (within the meaning of Section 409A of the Code), (A) Grantee shall
be a specified employee (within the meaning of Section 409A of the Code and
using the identification methodology selected by the Company from time to time)
and (B) the Company shall make a good faith determination that an amount payable
hereunder constitutes deferred compensation




--------------------------------------------------------------------------------




(within the meaning of Section 409A of the Code) the settlement of which is
required to be delayed pursuant to the six-month delay rule set forth in Section
409A of the Code in order to avoid taxes or penalties under Section 409A of the
Code, then the Company shall not settle such amount on the otherwise scheduled
settlement date but shall instead settle it, without interest, on the first
business day of the month after such six-month period. Notwithstanding the
foregoing, the Company makes no representations and/or warranties with respect
to compliance with Section 409A, and Grantee recognizes and acknowledges that
Section 409A could potentially impose upon Grantee certain taxes and/or interest
charges for which Participant is and shall remain solely responsible.
17.    Construction. This Agreement is made and granted pursuant to the Plan and
is in all respects limited by and subject to the terms of the Plan. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.
18.    Compliance with Laws and Regulations. The issuance of shares of Common
Stock pursuant to this Agreement shall be subject to compliance by Grantee with
all applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange on which Company’s stock may be listed for
trading at the time of such issuance.
19.    Binding Effect; No Third Party Beneficiaries. This Agreement shall be
binding upon and inure to the benefit of the Company and Grantee and their
respective heirs, representatives, successors and permitted assigns. This
Agreement shall no confer any rights or remedies upon any person other than the
Company and Grantee and their respective heirs, representatives, successors and
permitted assigns.
20.    Notice. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Company at
its principal corporate office. Except to the extent electronic notice is
authorized hereunder, any notice required to be given or delivered to Grantee
shall be in writing and addressed to Grantee at Grantee’s most recent address
set forth in the Company’s records. All notices shall be deemed effective upon
personal delivery (or electronic delivery to the extent authorized hereunder) or
upon deposit in the U.S. mail, postage, prepaid and properly addressed to the
party to be notified.




--------------------------------------------------------------------------------






Exhibit A




Cumulative Earnings Per Share shall be equal to the sum of the Earnings Per
Share (“EPS”) for each fiscal year of the Company during the Measurement Period.


Example:


Year 1 EPS
   $9.00
Year 2 EPS
   $9.40
Year 3 EPS
$10.00
Cumulative EPS
   $28.40





Cumulative EPS = $28.40








--------------------------------------------------------------------------------




Exhibit B


Average Annual Return On Net Assets Employed shall be equal to the sum of the
Return On Net Assets Employed (“RONAE”) for each fiscal year of the Company
during the Measurement Period divided by three.


Example:


Year 1 RONAE
21.00%
Year 2 RONAE
21.50%
Year 3 RONAE
22.00%
Average Annual RONAE
21.50%





Average Annual RONAE = 21.50%






